         Case 2:20-cr-00424-CMR Document 35 Filed 07/06/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR

                     THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                            :

                v.                                   :      CRIMINAL NO. 20-424

 CHRISTIAN S. DUNBAR                                 :


                                          ORDER

        AND NOW, this 6th day of July 2021, it is hereby ORDERED

that, upon consideration of the Government’s Motion to Conduct Video-Recorded Deposition

pursuant to Federal Rule of Criminal Procedure 15(a)(1) [Doc No. 26], and Defendant's letter

[attached below], it is hereby ORDERED that the Motion is GRANTED.

        IT IS FURTHER ORDERED that the video-recorded deposition shall take place at the

United States Attorney’s Office for the Eastern District of Pennsylvania on or before May 28,

2021.

                                            BY THE COURT:

                                             /s/ Cynthia M. Rufe
                                            HONORABLE CYNTHIA M. RUFE
                                            United States District Court Judge
Case 2:20-cr-00424-CMR Document 35 Filed 07/06/21 Page 2 of 2
